IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                            No. 01-30583
                          Summary Calendar
                       _____________________

In The Matter Of:   ARTHUR LEE SIGUST; BETTYE JEAN SIGUST,

                                                             Debtors.

                       _____________________

ARTHUR LEE SIGUST; BETTYE JEAN SIGUST,

                                                        Appellants,

versus

MICHAEL McDONOUGH, doing business as Levee Club,

                                                        Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (00-CV-2328)
_________________________________________________________________
                            November 30, 2001
Before JOLLY, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM:*

     Michael McDonough is the sole shareholder of a video poker

establishment, The Levee Club, Inc.    Bettye Sigust was a frequent

patron of The Levee Club, but apparently was not a very lucky

gambler.   When she ran out of funds with which to play video poker,

she wrote checks, leaving the payee line blank and writing “hold”

on them, and McDonough cashed the checks for her with funds from


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the video poker machines.   McDonough and Mrs. Sigust agreed that

McDonough would not present the checks to the bank, and that Mrs.

Sigust would redeem them with cash.

     Mrs. Sigust and her husband filed for Chapter 7 bankruptcy in

September   1999.   McDonough,   who   at   that    time   was   holding

approximately $8300 worth of Mrs. Sigust’s unredeemed checks, filed

a complaint objecting to discharge under 11 U.S.C. § 727, claiming

that the Sigusts misrepresented the state of their financial

affairs in the bankruptcy schedules.     The complaint was filed on

behalf of McDonough, “D/B/A The Levee Club.”

     At a hearing in the bankruptcy court on August 11, 2000,

McDonough testified that The Levee Club was a corporation.           The

Sigusts moved to dismiss the complaint on the ground that McDonough

lacked standing as a creditor because the funds used to cash the

checks belonged to the corporation.    McDonough then moved to amend

the pleadings to conform to the evidence, seeking to add The Levee

Club, Inc. as a plaintiff. The bankruptcy court granted the motion

to amend and denied the Sigusts a discharge.       The Sigusts appealed

to the district court, which affirmed the bankruptcy court’s

decision.

     On appeal to our court, the Sigusts continue to press their

argument that McDonough lacks standing because the funds used to

cash the checks belonged to the corporation.         We agree with the

bankruptcy and district courts that the checks were bearer paper.

McDonough, as the holder of bearer paper, had standing to enforce

                                 2
the checks.     See LA. REV. STAT. 10:3-104, 10:3-109(a)(2) (check not

made payable to a specific payee is a negotiable instrument payable

to bearer); LA. REV. STAT. 10:3-301 (holder of instrument is entitled

to enforce it even if holder is not owner or rightful possessor).

       The Sigusts contend further that the bankruptcy court erred by

allowing the amendment of the complaint.            In the light of our

holding that McDonough, individually, had standing to object to the

Sigusts’ discharge, it is unnecessary for us to consider whether

the bankruptcy court abused its discretion by allowing amendment of

the complaint to add The Levee Club as a party.

       Finally, the Sigusts maintain that neither McDonough nor The

Levee Club has standing because the debt resulting from the cashing

of the checks is an unenforceable gambling debt.          The bankruptcy

and district courts correctly rejected that argument.            The checks

were enforceable negotiable instruments, not unenforceable gambling

debts.    See LA. REV. STAT. 27:322A(1), (3) (prohibiting video poker

licensees from cashing “identifiable employee payroll check” and

“any    check   that   represents   a    Family   Independence    Temporary

Assistance Program (FITAP), Temporary Assistance for Needy Families

(TANF),   or    supplemental   security    income   payment”);    see   also

TeleRecovery of Louisiana, Inc. v. Gaulon, 738 So.2d 662, (La. Ct.

App.) (casino markers are enforceable negotiable instruments), writ

denied, 751 So.2d 224 (La. 1999); TeleRecovery of Louisiana, Inc.

v. Major, 734 So.2d 947, 950-51 (La. Ct. App.) (checks exchanged



                                     3
for gambling chips are enforceable obligations), writ denied, 750

So.2d 196 (La. 1999).

     For the foregoing reasons, the judgment of the district court,

affirming the judgment of the bankruptcy court, is

                                                  A F F I R M E D.




                                4